UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7327


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

ADRIAN LAMONT BENNIEFIELD, a/k/a Adrian Benniefield,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00055-HEH-1)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Lamont Benniefield, Appellant Pro Se.    Roderick Charles
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrian Lamont Benniefield appeals the district court’s

order    denying      his        18   U.S.C.        § 3582(c)(2)       (2006)    motion     for

reduction of sentence based on Amendment 750 to the Sentencing

Guidelines and the Fair Sentencing Act of 2010, Pub. L. No. 111-

220, 124 Stat. 2372 (“FSA”).                    We review for abuse of discretion

a    district    court’s         decision       on   whether     to    reduce    a     sentence

under § 3582(c)(2) and review de novo a court’s conclusion on

the     scope    of        its    legal        authority       under     that     provision.

United States         v.    Munn,      595      F.3d    183,    186    (4th     Cir.     2010).

Finding no reversible error, we affirm.

              Benniefield pled guilty to one count of distribution

of    fifty     grams       or    more    of     cocaine       base,    in    violation     of

21 U.S.C.A. § 841(a)(1) (West 2006 & Supp. 2012).                                Benniefield

was sentenced in 2009 to the statutory mandatory minimum term of

120 months’ imprisonment.                     In 2011, the district court reduced

Benniefield’s         sentence           to     ninety-six       months’        imprisonment

pursuant to Fed. R. Crim. P. 35(b).

              The FSA        reduced          the      mandatory       minimum       sentences

applicable to certain cocaine base offenses.                           If Benniefield had

been sentenced under the FSA, he would not have been subject to

the 120-month mandatory minimum, and the Guidelines amendment

could    reduce       his    amended          Guidelines       range    below     ninety-six

months.         United       States       v.     Stewart,      595     F.3d     197,    201-04

                                                 2
(4th Cir. 2010).          Benniefield, however, originally was sentenced

before the enactment of the FSA.                    We previously have held that

the   FSA   does    not    apply      retroactively        to    offenders        who,    like

Benniefield,       were       sentenced      before       its    enactment.             United

States v.     Bullard,         645 F.3d      237,     246-49      (4th     Cir.),        cert.

denied, 132 S. Ct. 356 (2011).                   Nor does Benniefield’s post-FSA

sentencing       reduction       in     2011      alter         our     conclusion        that

Benniefield      is     not    within     the     class     of        offenders    who    are

eligible    to     benefit     from    the    FSA.        Thus,       because     the    FSA’s

revised     penalty     provisions      do     not    apply      to     Benniefield,       the

district court properly rejected his argument that Guidelines

Amendment 750 could further reduce his sentence.

             Accordingly,        we    affirm       the   district        court’s       order.

We dispense      with     oral    argument        because       the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                             3